Citation Nr: 9920827	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-20 919	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to an increase in a 10 percent rating for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to June 
1980.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1993 RO decision which denied service 
connection for a psychiatric disorder, including PTSD; denied 
service connection for residuals of a head injury (other than 
a head laceration scar for which service connection has been 
granted); and denied an increase in a 10 percent rating for a 
service-connected right knee disability. 


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for a psychiatric 
disorder, including PTSD, and for residuals of a head injury.

2.  The veteran's service-connected postoperative right knee 
disability is manifested by slight instability and traumatic 
arthritis with minimal limitation of flexion.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for a 
psychiatric disorder, including PTSD, and for residuals of a 
head injury are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a rating of 20 percent for a right knee 
disability have been met (10 percent for instability plus 10 
percent for arthritis with limitation of motion).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 4.71a, Codes 5003, 
5010, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Marine Corps from 
November 1978 to June 1980.  Records show he did not engage 
in combat.

On the medical history portion of the veteran's August 1978 
examination for service entrance, he indicated he had had a 
head injury (a scalp laceration); clinical evaluation of the 
head and other pertinent systems was normal.  His service 
medical records show he sustained a right knee injury and a 
laceration of his head in December 1979 when he was under a 
brick wall that collapsed (he was on liberty and helping to 
demolish a wall at a church).  The records do not refer to a 
head injury other than the minor laceration.  In December 
1979 the veteran underwent right knee evaluation and was 
found to have tears of the medial collateral and anterior 
cruciate ligaments, attenuation and hemorrhage of the 
substance of the posterior cruciate ligament, and marginal 
detachment of the medial meniscus.  He underwent surgery 
which included repair of the medial collateral ligament, a 
pes anserinus transfer, and a medial meniscectomy.  The 
veteran received subsequent right knee treatment, and in June 
1980 he was discharged from service, with severance pay, by 
reason of physical disability.  The service medical records 
do not reflect any psychiatric disorder.  

In August and September 1980, the veteran filed claims for 
service connection for his right knee disability.  In an 
October 1980 report of accidental injury, he related the 
circumstances surrounding the right knee injury during 
service, reporting that part of a wall collapsed striking his 
head and causing him to fall and part of the wall landed on 
his right leg.  

In March 1981 the RO granted service connection for the 
postoperative right knee disability; a 10 percent disability 
rating was assigned, and that rating has been continuously in 
effect ever since then.

On a May 1981 VA examination, the veteran reported right knee 
symptoms, but did not mention any residuals of a head injury 
or psychiatric symptoms.  

In October 1982 VA outpatient treatment records show the 
veteran reported that he had had grand mal convulsions in the 
past 2 months.  He was seen on additional subsequent visits 
to the VA neurology clinic in 1983 for a seizure disorder.

Hospital records from The Arbour show the veteran was 
admitted for psychiatric treatment from May to June 1985.  
The provisional diagnosis on admission was depression with 
suicidal ideation.  The veteran reported financial, job, and 
other recent stresses.  He reported heavy use of alcohol, 
daily smoking of marijuana, and weekend use of cocaine.  The 
discharge diagnosis was mixed personality disorder.

The veteran was admitted to Lancaster General Hospital in 
March 1990 for complaints of suicidal ideation.  It was 
reported that that he had a history of depression, 
hospitalizations, and drug rehabilitations in the past.  The 
diagnoses were cocaine dependence and personality disorder, 
mixed type, with depression.  

The veteran was admitted to Charter Fairmont Institute in 
June-July 1992 for treatment of major depression.  Past 
psychiatric history indicated previous admissions beginning 
in 1991.  The final diagnoses were schizoaffective disorder, 
mixed type, and cocaine dependence in remission.

The veteran was admitted to a VA Medical Center (VAMC) from 
January to March 1993 for therapy for cocaine addiction.  He 
reported he first started using cocaine at age 24 (he was 
born in July 1960) and had past rehabilitations for cocaine 
abuse in 1987 and 1992.  His past medical history included 
the right knee injury in service but no mention was made of a 
head injury or a seizure disorder.  There was full range of 
motion of the extremities and good strength equal bilaterally 
with the exception of the right leg, which was noticed to be 
weaker than the left.  A rehabilitation consultation was 
obtained because of the right leg weakness.  It was reported 
that there were no new problems with the right knee and an 
exercise regimen was started to strengthen the quadriceps.  
Ibuprofen gave relief from knee pain.  The final diagnosis 
was cocaine dependence.  Various physical conditions were 
noted including status post right medial ligament repair.  

In May 1993 the veteran filed a claim for service connection 
for residuals of a head injury and resultant depression and 
mental problems.  He said his head injury occurred in service 
in 1979 when a wall fell on him and he also injured his knee.  
The veteran filed a claim for service connection for PTSD in 
June 1993.  He said he had dreams of being hurt and trapped 
under something heavy, which he related to the accident in 
service in 1979.  

In an August 1993 decision, the RO granted service connection 
and a noncompensable rating for a residual scar from a head 
laceration; service connection for other claimed residuals of 
a head injury was denied.  The RO also denied service 
connection for a psychiatric disorder, including PTSD.  An 
increase in a 10 percent rating for a right knee disability 
was also denied.

A March 1994 VA examination of the skin primarily describes 
the veteran's right knee surgical scar.  At the examination, 
he also related that when a wall fell on him in service he 
sustained a scalp injury, requiring sutures, and possibly a 
minor concussion, as he was out for a few seconds.

On a March 1994 VA examination of the right knee, the veteran 
reported frequent right knee pain.  He said he had used a 
knee brace until 2 years earlier.  Examination noted a non-
tender 10-inch scar on the medial aspect of the right knee.  
There was slight laxity of the medial collateral ligament.  
Drawer sign was negative.  There was painless range of motion 
of the right knee from 0 to 90 degrees.  Strength of the 
right hamstring and quadriceps was good.  The diagnoses 
included internal derangement of the right knee and status-
post right knee surgery.

The veteran was admitted to a VAMC in May 1993 to May 1994 
for psychiatric treatment.  Final diagnoses were major 
depression and a borderline personality disorder.  It was 
noted that, during the admission, urine checks were regularly 
positive for use of amphetamines. 

The veteran was admitted to a VAMC from June to July 1994 for 
cocaine dependence, an organic mood disorder, and a 
borderline personality disorder.  

The veteran was admitted to a VAMC from March to June 1995 
for recurrent major depression, suicidal thinking, a 
schizoaffective disorder, cocaine and alcohol abuse, and 
antisocial personality traits.  He was readmitted in June 
1995 for psychiatric treatment; he also complained of right 
knee pain; discharge diagnoses were recurrent major 
depression and a borderline personality disorder; and 
physical conditions were noted to include chronic right knee 
problems.  The veteran was admitted at a VAMC in July 1995 
for psychiatric symptoms.  The history of his right knee 
condition was noted, but no findings or complaints relative 
to the right knee were noted.  Diagnoses were schizoaffective 
disorder and cocaine dependence.

Notices of additional VA hospital admissions in 1995 and 1996 
note diagnoses of depression, schizoaffective disorder, and 
substance abuse.

On a November 1997 VA examination, the veteran reported that 
he had progressive intermittent right knee pain apparently 
not related to activity.  He reported knee pain almost every 
night.  He denied locking, clicking, giving way, joint 
stiffness, or swelling.  He claimed some lack of endurance 
related to his right knee.  The examiner commented that it 
appeared that described flare-ups contributed to additional 
limitation or funtional impairment to only a mild extent.  
Examination showed right knee passive and active range of 
motion was from 0 to 130 degrees, compared to 135 degrees on 
the left.  The range of motion of the knee was not 
particularly painful.  There was no erythema, weakness, or 
warmth.  His gait appeared normal.  There was no evidence of 
unusual shoe wear pattern.  He had no extensor lag or 
crepitus during range of motion testing.  He denied periods 
of dislocation or subluxation.  There was no valgus 
instability in full extension or 30 degrees of flexion.  
There was a 2-plus Lachman sign showing an insufficient 
anterior cruciate ligament; however, his knee was stable to 
varus/valgus thrusts.  Drawer sign and McMurray's test were 
negative.  X-rays showed staples in place and mild changes 
consistent with degenerative arthritis.  The diagnoses were 
post-traumatic degenerative arthritis of the right knee.

On a May 1998 VA PTSD examination, the veteran reported his 
accident in service when a wall fell on him.  He said he 
sustained head, right knee, and other injuries in the 
accident.  He reported a long history of alcohol and 
substance abuse.  Following mental status examination and 
review of historical records, the diagnoses were history of 
bipolar disorder, in remission, and history of alcohol and 
cocaine abuse in full, sustained remission.  PTSD was not 
diagnosed.  The examiner reported that the veteran did not 
feel that he was currently experiencing symptoms of PTSD or 
of other psychiatric conditions. 

II  Analysis

A.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The veteran claims service connection for a psychiatric 
disorder, including PTSD, and residuals of a head injury 
which he asserts were incurred during military service as the 
result of an accident when a wall fell on him.  His claims 
present the threshold question of whether he has met his 
initial burden of submitting evidence to show that his claims 
are well grounded, meaning plausible.  If he has not 
presented evidence that his claims are well grounded, there 
is no duty on the part of the VA to assist him with his 
claims, and the claims must be denied.  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  For the 
veteran's claims for service connection to be plausible or 
well grounded, they must be supported by competent evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
there must be competent evidence of current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (medical evidence, or, in some 
circumstances, lay evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

With regard to the claim for service connection for residuals 
of a head injury, such pertains to residuals other than a 
head laceration scar which is already service connected.  
Other than the minor head laceration, service medical records 
do not show a head injury from the 1979 falling wall incident 
or otherwise.  The veteran was discharged from service in 
1980.  Medical records from 1982 and 1983 refer to seizures.  
Seizures were not manifest to a compensable degree within the 
year after service, as required for a presumption of service 
incurrence.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Seizures noted in 1982-1983 were not 
attributed to a prior head injury, and have not been 
subsequently noted.  Other post-service medical records are 
negative for findings or a diagnosis of residuals of a head 
injury.  Absent competent medical evidence of current 
residuals of a head injury and of linkage to service, the 
claim for service connection for residuals of a head injury 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra; Grivois, supra.

With respect to the claim for service connection for a 
psychiatric disorder, including PTSD, the service medical 
records show no psychiatric disorder.  There is no evidence 
of a psychosis to a compensable degree within the year after 
service, as required for a presumption of service incurrence.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Post-service records show substance abuse, but 
service connection for such is prohibited.  38 U.S.C.A. 
§§ 105, 1131; 38 C.F.R. § 3.301.  Service connection for a 
personality disorder, noted in the post-service records, is 
also prohibited.  38 C.F.R. § 3.303(c).  Requirement for 
service connection for PTSD are set forth in 38 C.F.R. 
§ 3.304(f), but such condition has never been medically 
diagnosed, and thus the claim for service connection for such 
condition is not well grounded.  Caluza, supra.  As to other 
acquired psychiatric disorders, various conditions (including 
a psychosis) were diagnosed years after service, but there is 
no medical evidence to link them to service, and thus the 
claim for service connection is not well grounded.  Id.  
Thus, the claim for service connection for a psychiatric 
disorder, including PTSD, must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra. 

B.  An increased rating for a right knee condition 

The veteran's claim for an increase in a 10 percent rating 
for service-connected right knee disorder is well grounded, 
meaning not inherently implausible.  All relevant facts have 
been properly developed and, therefore, the VA's duty to 
assist the veteran has been satisfied.  38 U.S.C.A. § 
5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Code 5257.

Traumatic arthritis is rated as degenerative arthritis; that 
is, on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When there is arthritis and some 
limitation of motion, but the limited motion is not 
compensable under limitation-of-motion codes, a 10 percent 
rating is assigned for each major joint or group of minor 
joints affected by such limitation.  Id.  The knee joint is 
considered a major joint. 38 C.F.R. § 4.45(f).

Standard range of motion of the knee is 0 degrees extension 
to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, and 20 
percent when limited to 30 degrees.  38 C.F.R. § 4.71a, Code 
5260.

Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, and 20 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5261.

Medical evidence in recent years, including the 1994 and 1997 
VA compensation examinations, show no more than slight 
instability of the right knee, and such supports only the 10 
percent rating which the RO has assigned under Code 5257.  
The latest examination showed a stable right knee, except for 
a positive Lachman's sign.  The evidence does not show 
moderate recurrent subluxation or lateral instability, as 
required for a higher rating of 20 percent under Code 5257.

At the latest examination, the veteran also had virtually 
full, 0 to 130 degrees, range of motion of the right knee.  
If the right knee disability were rated strictly on the 
degrees of range of motion under Codes 5260 and 5261, it 
would be rated 0 percent.  However, given X-ray evidence of 
arthritis, and at least some limitation of flexion due to 
pain on use or during flare-ups, a 10 percent rating is 
supported under Code 5010.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  For the next higher 
rating of 20 percent based on limitation of motion, right 
knee flexion would have to be limited to 30 degrees, or 
extension limited to 15 degrees. There is no medical evidence 
suggesting that the veteran has such limitation of motion, or 
even comes close to such limitation, even when the effects of 
pain are considered.  DeLuca, supra.

The Board notes that, according to VA General Counsel's 
opinions, separate ratings may be assigned under Code 5257 
(knee instability) and Code 5010 (arthritis with limitation 
of motion).  VAOPGCPREC 23-97 and 9-98.  As discussed above, 
the Board finds that the veteran's right knee disability is 
10 percent disabling under Code 5257 plus 10 percent 
disabling under Code 5010.  Combining these ratings, the 
veteran is entitled to an increased rating of 20 percent for 
his right knee disability.


ORDER

Service connection for a psychiatric, including PTSD, is 
denied.

Service connection for residuals of a head injury is denied.

An increased rating, to 20 percent, for a right knee 
disability is granted.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

